IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


M.E.B.,                                       : No. 393 MAL 2016
                                              :
                      Respondent              :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
                v.                            :
                                              :
                                              :
J.D.J.,                                       :
                                              :
                      Petitioner              :


                                         ORDER



PER CURIAM

          AND NOW, this 19th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.